UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-6031



HILTON LAWRENCE BROWN,

                                             Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
98-3925-CCB)


Submitted:   March 11, 1999                 Decided:   March 18, 1999


Before WIDENER and LUTTIG, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Hilton Lawrence Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Hilton Lawrence Brown appeals the district court’s order dis-

missing his complaint without prejudice.    This court may generally

exercise jurisdiction only over final orders. See 28 U.S.C. § 1291

(1994).    Because Brown may be able to save this action by amending

his complaint, the district court’s order is not an appealable

final order.     See Domino Sugar Corp. v. Sugar Workers Local Union

392, 10 F.3d 1064, 1066-67 (4th Cir. 1993) (holding that a dis-

missal without prejudice is not reviewable unless the reasons

stated for the dismissal clearly disclose that no amendment to the

complaint could cure its defects).      We therefore dismiss the ap-

peal.     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                   2